Citation Nr: 0638327	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  He died in February 2000.  The appellant is 
his surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2001 and August 2003, the Board remanded this case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate consideration.   

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in November 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R.  § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, bilateral 
hearing loss, and bilateral tinnitus.

2.  The cardiovascular disorder that caused the veteran's 
death was not present in service or within one year of the 
veteran's discharge from service and was not etiologically 
related to service or service-connected disability.





CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the May 2001 Remand, the 
originating agency provided the appellant with the notice 
required under the VCAA by letters mailed in October 2001.  
Although this letter did not specifically inform the 
appellant that she should submit any pertinent evidence in 
her possession, it did inform her of the evidence that would 
be pertinent and that she should submit such evidence or 
provide the RO with the information and any authorization 
necessary for it to obtain the evidence on her behalf.  
Therefore, the Board believes that she was on notice of the 
fact that she should submit any pertinent evidence in her 
possession.  The appellant was provided with the requisite 
notice with respect to the effective-date element of her 
claim for death benefits in the supplemental statement of the 
case issued in July 2006.  Therefore, the Board is satisfied 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the appellant by obtaining private treatment records 
identified by her.  As instructed in the 2001 Remand, the 
originating agency requested from the Social Security 
Administration (SSA) copies of any medical records on file 
supporting its decision that the veteran was entitled to 
benefits to which the SSA replied in May 2002 that all 
records had been destroyed in accordance with its document 
retention policy.  Pursuant to the 2003 Remand, the Appeals 
Management Center (AMC) obtained a medical opinion on whether 
the veteran's cause of death was service related.  Neither 
the appellant nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate her claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claim in July 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the AMC on 
the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Certificate of Death shows that the veteran died in 
February 2000.  The immediate cause of the veteran's death 
was cardiac arrest due to or as a consequence of right 
carotid artery stenosis, right carotid endarterectomy, and 
sudden post-operative cardiac arrest.  At the time of the 
veteran's death, service connection was in effect for PTSD, 
bilateral hearing loss, and bilateral tinnitus.  The combined 
rating for the service-connected disabilities was 50 percent.  

The appellant contends that the veteran's service-connected 
PTSD caused his cardiac arrest and resulted in his death.  

The November 1945 service separation examination report notes 
that the veteran had mitral "vgeugitation."  Otherwise, 
there is no medical evidence suggesting the presence of heart 
disease until many years following the veteran's discharge 
from service.

In VA reports dated in September 2002 and January 2003, Dr. 
C.C. reported that the veteran's cardiac evaluation was 
normal in 1949 and that there was no evidence that he had 
heart disease in service.  Dr. C.C. maintained that no 
connection could be established between the veteran's 
military service and the cause of his death.  In a March 2005 
VA examination report, Dr. C.V. similarly reported that there 
was no evidence of a significant cardiac disorder during the 
veteran's military service.  Dr. C.V. observed that the 
veteran developed coronary artery disease with angina 
pectoris in 1977 and added that the veteran was also known to 
have diabetes mellitus and hypertension.  Dr. C.V. explained 
that though PTSD might result in stress-induced angina 
pectoris during episodes of severe emotional stress, it was 
less likely that the veteran's cardiovascular disorder was 
related to PTSD.  

The foregoing medical opinions are against the appellant's 
claim.  They are based on a review of the veteran's claims 
file.  There is no competent medical evidence to the 
contrary.  The Board has considered the appellant's 
statements and recognizes her obvious belief in the merits of 
her claim, but where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
appellant is not a medical expert, her assertion that a 
relationship exists between the veteran's cause of death and 
his PTSD cannot constitute competent evidence of such a 
relationship.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  As the 
evidence for and against the claim is not in approximate 
balance, the benefit-of-the-doubt doctrine does not apply.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


